Name: Commission Regulation (EEC) No 3228/85 of 18 November 1985 opening a standing invitation to tender for the export of 400 000 tonnes of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 85 Official Journal of the European Communities No L 307/7 COMMISSION REGULATION (EEC) No 3228/85 of 18 November 1985 opening a standing invitation to tender for the export of 400 000 tonnes of barley held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4) as amended by Regulation (EEC) No 1806/85 (*) ; lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 13 November 1985 the Federal Republic of Germany notified the Commission that it wished to put up for sale for export to third countries 400 000 tonnes of barley held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 400 000 tonnes of barley held by it. Article 2 1 . The invitation to tender shall cover a maximum of 400 000 tonnes of barley to be exported to all third coun ­ tries . 2 . The regions in which the 400 000 tonnes of barley are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 4 December 1985 at 12 noon (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 12 noon (Brussels time). 3 . The last partial invitation to tender shall expire on 26 March 1986 . 4 . The tenders shall be lodged with the German inter ­ vention agency. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . J5) OJ No L 169 , 29 . 6 . 1985, p. 73 . No L 307/8 Official Journal of the European Communities 19 . 11 . 85 ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 96 430 Niedersachsen 159 701 Nordrhein-Westfalen 48 379 Rheinland-Pfalz 1 466 Baden-WÃ ¼rttemberg 9 288 Bayern 85 302 ANNEX II Standing invitation to tender for the export of 400 000 tonnes of barley held by the German intervention agency (Regulation (EEC) No 3228/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.